16‐2104‐cv 
     Reyes v. Lincoln Automotive Fin. Servs. 

 1

 2                                   In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                   ________ 
 6                                          
 7                             AUGUST TERM, 2016 
 8                                          
 9                            ARGUED: APRIL 4, 2017  
10                            DECIDED: JUNE 22, 2017 
11                         AMENDED: AUGUST 21, 2017 
12                                          
13                               No. 16‐2104‐cv 
14                                          
15                             ALBERTO REYES, JR.,  
16                              Plaintiff‐Appellant, 
17                                          
18                                        v. 
19                                          
20                LINCOLN AUTOMOTIVE FINANCIAL SERVICES,  
21                             Defendant‐Appellee. 
22                                   ________ 
23                                          
24               Appeal from the United States District Court 
25                    for the Eastern District of New York. 
26                No. 15 Civ. 560 – Leonard D. Wexler, Judge. 
27                                   ________ 
28                                          
29   Before: WALKER, JACOBS, and PARKER, Circuit Judges. 
30                                   ________ 
31    
32         Plaintiff‐appellant  Alberto  Reyes,  Jr.,  appeals  a  judgment  of 

33   the United States District Court for the Eastern District of New York 
     2                                                            No. 16‐2104‐cv

 1   (Leonard  D.  Wexler,  J.).  Judgment  was  entered  following  the  grant 

 2   of  summary  judgment  to  the  defendant‐appellee,  Lincoln 

 3   Automotive  Financial  Services  (“Lincoln”),  on  Reyes’s  claim  for 

 4   damages  stemming  from  Lincoln’s  alleged  violation  of  the 

 5   Telephone Consumer Protection Act (“TCPA”), Pub. L. No. 102‐243, 

 6   105  Stat.  2394  (1991)  codified  at  47  U.S.C.  §  227.  Reyes  leased  an 

 7   automobile from Lincoln and, as a condition of the lease agreement, 

 8   consented  to  receive  manual  or  automated  telephone  calls  from 

 9   Lincoln.  Lincoln  called  Reyes  regularly  after  he  defaulted  on  his 

10   lease  obligations,  and  continued  to  do  so  after  Reyes  allegedly 

11   revoked his consent to be called. Reyes sued for damages under the 

12   TCPA. The district court granted summary judgment for Lincoln, on 

13   the basis that (1) the evidence of consent revocation was insufficient, 

14   and  (2)  in  any  event  the  TCPA  does  not  permit  revocation  when 

15   consent is provided as consideration in a binding contract. We hold 

16   that  (1)  Reyes  did  introduce  sufficient  evidence  from  which  a  jury 

17   could  conclude  that  he  revoked  his  consent,  but  that  (2)  the  TCPA 

18   does not permit a consumer to revoke its consent to be called when 

19   that  consent  forms  part  of  a  bargained‐for  exchange.  We  therefore 

20   AFFIRM the judgment of the district court.  

21                                   ________ 
22                                         
23                        YITZCHAK  ZELMAN,  Marcus  &  Zelman,  LLC, 
24                        Ocean, NJ, for Plaintiffs‐Appellees. 
     3                                                            No. 16‐2104‐cv

 1                        JESSICA  L.  ELLSWORTH (Morgan L. Goodspeed, on 
 2                        the  brief),  Hogan  Lovells  US  LLP,  Washington, 
 3                        DC, for Defendants‐Appellants. 

 4                                     ________ 
 5    
 6   JOHN M. WALKER, JR., Circuit Judge: 

 7          Plaintiff‐appellant  Alberto  Reyes,  Jr.,  appeals  a  judgment  of 

 8   the United States District Court for the Eastern District of New York 

 9   (Leonard  D.  Wexler,  J.).  Judgment  was  entered  following  the  grant 

10   of  summary  judgment  to  the  defendant‐appellee,  Lincoln 

11   Automotive  Financial  Services  (“Lincoln”),  on  Reyes’s  claim  for 

12   damages  stemming  from  Lincoln’s  alleged  violation  of  the 

13   Telephone Consumer Protection Act (“TCPA”), Pub. L. No. 102‐243, 

14   105  Stat.  2394  (1991)  codified  at  47  U.S.C.  §  227.  Reyes  leased  an 

15   automobile from Lincoln and, as a condition of the lease agreement, 

16   consented  to  receive  manual  or  automated  telephone  calls  from 

17   Lincoln.  Lincoln  called  Reyes  regularly  after  he  defaulted  on  his 

18   lease  obligations,  and  continued  to  do  so  after  Reyes  allegedly 

19   revoked his consent to be called. Reyes sued for damages under the 

20   TCPA. The district court granted summary judgment for Lincoln, on 

21   the basis that (1) the evidence of consent revocation was insufficient, 

22   and  (2)  in  any  event  the  TCPA  does  not  permit  revocation  when 

23   consent is provided as consideration in a binding contract. We hold 

24   that  (1)  Reyes  did  introduce  sufficient  evidence  from  which  a  jury 
     4                                                              No. 16‐2104‐cv

 1   could  conclude  that  he  revoked  his  consent,  but  that  (2)  the  TCPA 

 2   does not permit a consumer to revoke its consent to be called when 

 3   that  consent  forms  part  of  a  bargained‐for  exchange.  We  therefore 

 4   AFFIRM the judgment of the district court. 


 5                                 BACKGROUND 

 6          In 2012, Reyes leased a new Lincoln MKZ luxury sedan from a 

 7   Ford dealership.1 Lincoln financed the lease. In his lease application, 

 8   Reyes provided several personal details, including his cellular phone 

 9   number. The lease itself contained a number of provisions to which 

10   Reyes  assented  when  finalizing  the  agreement.  One  provision 

11   permitted Lincoln to contact Reyes, and read as follows: 

12    

13          You [Reyes] also expressly consent and agree to Lessor 
14          [Ford],  Finance  Company,  Holder  and  their  affiliates, 
15          agents and service providers may use written, electronic 
16          or  verbal  means  to  contact  you.  This  consent  includes, 
17          but is not limited to, contact by manual calling methods, 
18          prerecorded or artificial voice messages, text messages, 
19          emails and/or automatic telephone dialing systems. You 
20          agree  that  Lessor,  Finance  Company,  Holder  and  their 
21          affiliates,  agents  and  service  providers  may  use  any 
22          email  address  or  any  telephone  number  you  provide, 
23          now or in the future, including a number for a cellular 
24          phone  or  other  wireless  device,  regardless  of  whether 
25          you incur charges as a result. 


     1  “Lincoln  Automotive  Financial  Services”  is  a  registered  trade  name  of 
     Ford Motor Credit Company LLC, and not an independent company.  
     5                                                             No. 16‐2104‐cv

 1           

 2   At  some  point  after  the  lease  was  finalized,  Reyes  stopped  making 

 3   his  required  payments.  As  a  result,  on  multiple  occasions,  Lincoln 

 4   called Reyes in an attempt to cure his default.  

 5          Reyes  disputed  his  balance  on  the  lease,  and  also  claims  that 

 6   he requested that Lincoln cease contacting him. Reyes asserts that on 

 7   June  14,  2013,  he  mailed  a  letter  to  Lincoln  in  which  he  wrote:  “I 

 8   would  also  like  to  request  in  writing  that  no  telephone  contact  be 

 9   made  by  your  office  to  my  cell  phone.”  Lincoln  contends  that  it 

10   never received Reyes’s letter, or any other request to cease its calls. 

11   At his deposition, Reyes testified to mailing the letter to the P.O. box 

12   listed  on  Lincoln’s  invoices  and  produced  a  copy  of  the  letter  that 

13   did  not  bear  an  address  or  postmark  and  referenced  an  incorrect 

14   account  number.  Despite  his  alleged  revocation  of  consent,  Lincoln 

15   continued  to  call  Reyes.  Following  the  close  of  discovery,  Lincoln’s 

16   attorney  confirmed  that  Lincoln  had  called  him  141  times  with  a 

17   customer  representative  on  the  line,  and  had  called  him  with  pre‐

18   recorded messages an additional 389 times.   

19          On  February  6,  2015,  Reyes  filed  a  complaint  against  Lincoln 

20   in the Eastern District of New York, alleging violations of the TCPA 

21   and  seeking  $720,000  in  damages.2  On  June  20,  2016,  Judge  Wexler 


       Reyes  also  initially  sought  damages  under  the  Fair  Debt  Collection 
     2

     Practices  Act  (“FDCPA”),  but  abandoned  those  claims  prior  to  summary 
     6                                                               No. 16‐2104‐cv

 1   granted  summary  judgment  to  Lincoln,  holding  that  (1)  Reyes  had 

 2   failed  to  produce  sufficient  evidence  from  which  a  reasonable  jury 

 3   could conclude that he had ever revoked his consent to be contacted 

 4   by  Lincoln,  and  (2)  that,  in  any  event,  the  TCPA  does  not  permit  a 

 5   party to a legally binding contract to unilaterally revoke bargained‐

 6   for consent to be contacted by telephone.  

 7          Reyes now timely appeals both rulings.  


 8                                   DISCUSSION 

 9          A  district  court’s  grant  of  summary  judgment  is  reviewed  de 

10   novo.  Gallo  v.  Prudential  Residential  Servs.,  Ltd.  Pʹship,  22  F.3d  1219, 

11   1224 (2d Cir. 1994).  On a motion for summary judgment, the court 

12   must  “resolv[e]  all  ambiguities  and  draw[]  all  permissible  factual 

13   inferences in favor of the party against whom summary judgment is 

14   sought.”  Burg  v.  Gosselin, 591  F.3d  95,  97  (2d  Cir.  2010).  Summary 

15   judgment is appropriate only “if the movant shows that there is no 

16   genuine  dispute  as  to  any  material  fact  and  that  the  movant  is 

17   entitled  to  judgment  as  a  matter  of  law.”  Fed.  R.  Civ.  P.  56(a).  All 

18   legal  conclusions  by  a  district  court  are  reviewed  de  novo.  United 

19   States v. Livecchi, 711 F.3d 345, 351 (2d Cir. 2013) (per curiam). 

20          On  appeal,  Reyes  contends  (1)  that  he  introduced  sufficient 

21   evidence  to  create  a  triable  issue  of  fact  as  to  whether  he  placed 

     judgment  because  Lincoln  is  not  a  “debt  collection  agency”  within  the 
     meaning of the FDCPA. Only his TCPA claims remain.  
     7                                                           No. 16‐2104‐cv

 1   Lincoln on notice of his revocation of consent; and (2) that the TCPA, 

 2   construed  in  light  of  its  broad  remedial  purpose  to  protect 

 3   consumers  from  unwanted  phone  calls,  does  permit  a  party  to 

 4   revoke consent to be called, even if that consent was given as part of 

 5   a contractual agreement.  

 6           

 7          I.     Whether  Reyes  revoked  his  consent  to  be  contacted 

 8                 was a triable issue of fact 

 9          As a preliminary matter, we agree with Reyes that the district 

10   court’s finding that he did not revoke his consent to be contacted by 

11   telephone was improper on summary judgment. This material issue 

12   of fact was in dispute and raised a jury question. Reyes testified in a 

13   sworn  deposition  that  he  mailed  a  letter  to  Lincoln  revoking  his 

14   consent; submitted an affidavit to that effect; and introduced a copy 

15   of the letter as evidence in defending Lincoln’s motion for summary 

16   judgment.  The  district  court  discounted  this  evidence  as 

17   “insufficient,”  because  Reyes  “does  not  recall  the  address  that  he 

18   mailed the Letter to,” and because “he has no record that the Letter 

19   was  actually  sent  to  Defendant.”  The  district  court  also  noted  that 

20   Lincoln sent a letter to Reyes on December 1, 2014, stating that it had 

21   never received any revocation of consent from Reyes.  

22          The  district  court’s  conclusion  that  Reyes  did  not  revoke  his 

23   consent  rested  on  an  impermissible  assessment  by  the  court  of 
     8                                                                 No. 16‐2104‐cv

 1   Reyes’s  credibility.  See  Anderson  v.  Liberty  Lobby,  Inc.,  477  U.S.  242, 

 2   255  (1986)  (“Credibility  determinations,  the  weighing  of  the 

 3   evidence, and the drawing of legitimate inferences from the facts are 

 4   jury  functions,  not  those  of  a  judge  .  .  .    [when]  he  is  ruling  on  a 

 5   motion  for  summary  judgment.”).  Reyes  introduced  two  separate 

 6   forms  of  sworn  testimony  asserting  that  he  had  mailed  a  letter 

 7   revoking his consent to be called, and Lincoln responded in turn that 

 8   it had never received the letter. Adverse parties commonly advance 

 9   “conflicting  versions  of  the  events”  throughout  the  course  of  a 

10   litigation.  Jeffreys v. City of N.Y., 426 F.3d 549, 553‐54 (2d Cir. 2005) 

11   (quoting Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996)). In such 

12   instances,  on  summary  judgment,  the  district  court  is  required  to 

13   “resolv[e]  all  ambiguities  and  [draw]  all  permissible  factual 

14   inferences  in  favor  of  the  party  against  whom  summary  judgment 

15   [is]  sought.”  Burg, 591  F.3d  at  97.  “[T]he  judge  must  ask  .  .  .  not 

16   whether . . . the evidence unmistakably favors one side or the other 

17   but  whether  a  fair‐minded  jury  could  return  a  verdict  for  the 

18   plaintiff on the evidence presented.” Jeffreys, 426 F.3d at 553 (quoting 

19   Anderson, 477  U.S.  at  252).    Under  this  standard,  the  district  judge 

20   erred  in  concluding  that  no  reasonable  jury  could  find  that  Reyes 

21   revoked his consent, when Reyes introduced sworn testimony to the 
     9                                                           No. 16‐2104‐cv

 1   contrary.3 Whether that testimony was reliable was a question of fact 

 2   for the jury. See id.  

 3           

 4          II.    Under the TCPA a party is not able to revoke consent 

 5                 that is a term in a prior contract 

 6          We  next  turn  to  the  district  court’s  determination  that  the 

 7   TCPA  does  not  permit  Reyes  to  unilaterally  revoke  his  consent.  

 8   Congress  enacted  the  TCPA  to  protect  consumers  from 

 9   “[u]nrestricted  telemarketing,”  which  it  determined  could  be  “an 

10   intrusive  invasion  of  privacy.”  Mims  v.  Arrow  Fin.  Servs.,  LLC,  565 

11   U.S. 368, 372 (2012) (internal quotation marks and citation omitted) 

12   accord Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 268 (3d Cir. 2013). 

13   To  mitigate  this  problem,  the  act  prohibits,  subject  to  narrow 

14   exceptions  not  pertinent  here,  any  person  within  the  United  States 

15   from “initiat[ing] any telephone call to any residential telephone line 

16   using an artificial or prerecorded voice to deliver a message without 

17   the  prior  express  consent  of  the  called  party.”  47  U.S.C. 

18   § 227(b)(1)(B).     The    TCPA      also     authorizes     the    Federal 

19   Communications  Commission  (“FCC”)  to  promulgate  rules  and 




     3  Whatever  impact  the  use  of  the  wrong  account  number  may  be 
     reasonably assumed to have on Reyes’s attempt at revocation, the district 
     court did not rely on that fact.   
     10                                                           No. 16‐2104‐cv

 1   regulations  in  order  to  further  implement  the  act’s  provisions.  47 

 2   U.S.C. § 227(b)(2).  

 3          While the act requires that any party wishing to make live or 

 4   prerecorded calls obtain prior express consent, the statute is silent as 

 5   to  whether  a  party  that  has  so  consented  can  subsequently  revoke 

 6   that consent. Two of our sister circuit courts have ruled that a party 

 7   can revoke prior consent under the terms of the act. In Gager v. Dell 

 8   Financial  Services,  the  Third  Circuit  held  that  the  plaintiff,  who 

 9   consented to be called in an application for a line of credit that she 

10   submitted  to  the  defendant,  was  permitted  to  later  revoke  that 

11   consent after receiving harassing calls upon her default on the loan. 

12   727  F.3d  at  267‐68.  The  court  reasoned  that  “consent,”  as  defined 

13   under  the  common law,  is  traditionally considered  to  be  revocable. 

14   Id. at 270. Moreover, permitting consumers to revoke consent would 

15   further  Congress’s  purpose  in  enacting  the  TCPA,  which  was  “to 

16   protect consumers from unwanted automated telephone calls.” Id. at 

17   271. The Eleventh Circuit, in Osorio v. State Farm Bank F.S.B., adopted 

18   the Third Circuit’s reasoning and held that the plaintiff in that case, 

19   who  had  consented  to  receive  calls  from  the  defendant  in  an 

20   application  for  a  State  Farm  credit  card,  could  revoke  her  consent. 

21   746 F.3d 1242, 1253 (11th Cir. 2014). In 2015, the FCC relied on these 

22   two  cases  in  ruling  that  “prior  express  consent”  is  revocable  under 

23   the  TCPA.  See  In  the  Matter  of  Rules  &  Regulations  Implementing  the 
     11                                                             No. 16‐2104‐cv

 1   Tel.  Consumer  Prot.  Act  of  1991,  30  F.C.C.  Rcd.  7961,  7993‐94  (2015) 

 2   (hereinafter “2015 FCC Ruling”).  

 3          Gager,  Osorio,  and  the  2015  FCC  Ruling  considered  a  narrow 

 4   question: whether the TCPA allows a consumer who has freely and 

 5   unilaterally  given  his  or  her  informed  consent  to  be  contacted  can 

 6   later  revoke  that  consent.    See  Osorio,  746  F.3d  at  1253;  Gager,  727 

 7   F.3d at 270.  Reyes’s appeal presents a different question, which has 

 8   not been addressed by the FCC or, to our knowledge, by any federal 

 9   circuit court of appeal: whether the TCPA also permits a consumer 

10   to unilaterally revoke his or her consent to be contacted by telephone 

11   when  that  consent  is  given,  not  gratuitously,  but  as  bargained‐for 

12   consideration in a bilateral contract.  

13          Reyes contends that the same principles that the FCC and the 

14   Third and Eleventh Circuits relied on in their previous rulings apply 

15   to  this  situation  as  well.  He  argues  that  (1)  under  the  common  law 

16   definition of the term, which Congress is presumed to have adopted 

17   when  it  drafted  the  TCPA,  any  form  of  “consent”  (whether 

18   contractual or not) is revocable by the consenting party at any time; 

19   and  (2)  permitting  parties  to  revoke  their  consent  to  be  called  is 

20   consistent  with  the  remedial  purpose  of  the  TCPA,  which  was 

21   designed  by  Congress  to  afford  consumers  broad  protection  from 

22   harassing phone calls.  
     12                                                             No. 16‐2104‐cv

 1          We  agree  with  the  district  court  that  the  TCPA  does  not 

 2   permit a party who agrees to be contacted as part of a bargained‐for 

 3   exchange to unilaterally revoke that consent, and we decline to read 

 4   such  a  provision  into  the  act.  As  an  initial  matter,  Reyes  is  correct 

 5   that  when  Congress  uses  a  term,  such  as  “consent,”  that  has 

 6   “accumulated  [a]  settled  meaning  under  .  .  .  the  common  law,  a 

 7   court must infer, unless the statute otherwise dictates, that Congress 

 8   means  to  incorporate  the  established  meaning  of  th[at]  term[].” 

 9   Neder v. United States, 527 U.S. 1, 21 (1999) (citation omitted). The text 

10   of the TCPA evidences no intent to deviate from common law rules 

11   in  defining  “consent,”  and  the  FCC  and  other  federal  appellate 

12   courts  have  applied  the  common  law  definition  of  the  term  when 

13   interpreting  the  act.  See  Gager,  727  F.3d  at  270;  2015  FCC  Ruling  at 

14   *7961  (holding  that  permitting  “unwanted  texts  and  voice  calls  is 

15   counter  . . . to common‐law notions of consent”).  

16           “Consent,”  however,  is  not  always  revocable  under  the 

17   common  law.  A  distinction  in  this  regard  must  be  drawn  between 

18   tort and contract law. In tort law, “consent” is generally defined as a 

19   gratuitous  action,  or  “[a]  voluntary  yielding  to  what  another 

20   proposes  or  desires.”  Black’s  Law  Dictionary  (10th  ed.  2014);  see  also 

21   Gager,  727  F.3d  at  270  (“Under  the  common  law  understanding  of 

22   consent, the basic premise of consent is that it is given voluntarily.” 

23   (internal  quotation  marks  omitted)).  In  Gager  and  Osorio  the 
     13                                                          No. 16‐2104‐cv

 1   plaintiffs  provided  such  voluntary  consent  to  be  contacted  by 

 2   furnishing their telephone numbers to businesses in connection with 

 3   loan and insurance applications, respectively. See Gager, 727 F.3d at 

 4   267;  Osorio,  746  F.3d  at  1247;  see  also  Rules  and  Regulations 

 5   Implementing  the  TCPA,  7  F.C.C.  Rcd.  8752,  8769  (1992)  (ruling  that 

 6   the  “knowing[]”  release  of  a  phone  number  to  a  third  party 

 7   constitutes  “express  consent”  to  receive  telephone  calls  from  that 

 8   party  under  the  TCPA).  The  courts  in  those  cases  found,  and  the 

 9   2015  FCC  ruling  confirmed,  that  consent  of  this  kind,  which  is  not 

10   given  in  exchange  for  any  consideration,  and  which  is  not 

11   incorporated into a binding legal agreement, may be revoked by the 

12   consenting  party  at  any  time.  This  conclusion  is  well‐supported  by 

13   common law authority, which counsels that “[u]pon termination of 

14   consent  its  effectiveness  is  terminated.”  RESTATEMENT  (SECOND)  OF 

15   TORTS § 892A(5) (AM. LAW INST. 1979). 

16          Reyes’s  consent  to  be  contacted  by  telephone,  however,  was 

17   not provided gratuitously; it was included as an express provision of 

18   a  contract  to  lease  an  automobile  from  Lincoln.  Under  such 

19   circumstances,  “consent,”  as  that  term  is  used  in  the  TCPA,  is  not 

20   revocable. The common law is clear that consent to another’s actions 

21   can  “become  irrevocable”  when  it  is  provided  in  a  legally  binding 

22   agreement,  RESTATEMENT  (SECOND)  OF  TORTS  §  892A(5)  (AM.  LAW 

23   INST.  1979),  in  which  case  any  “attempted  termination  is  not 
     14                                                             No. 16‐2104‐cv

 1   effective,”  id.  at  cmt.  i.  See  also  13‐67  CORBIN  ON  CONTRACTS  §  67.1 

 2   (2017) (noting that “a party who is under a legal duty [to perform a 

 3   contractual  obligation]  by  virtue  of  its  assent”  has  the  burden  to 

 4   prove  that  that  duty  was  discharged  by  some  subsequent  event, 

 5   such  as  recission  by  “mutual  agreement”  or  by  the  exercise  of  a 

 6   contractual  right  to  terminate).  This  rule  derives  from  the 

 7   requirement  that  every  provision  of  a  contract—including  any 

 8   proposed  modification—receive  the  “mutual  assent”  of  every 

 9   contracting party in order to have legal effect. Dallas Aerospace, Inc. v. 

10   CIS Air Corp., 352 F.3d 775, 783 (2d Cir. 2003) (“[F]undamental to the 

11   establishment  of  a  contract  modification  is  proof  of  each  element 

12   requisite to the formulation of a contract, including mutual assent to 

13   its  terms.”  (internal  quotation  marks  and  citation  omitted)).  It  is 

14   black‐letter  law  that  one  party  may  not  alter  a  bilateral  contract  by 

15   revoking  a  term  without  the  consent  of  a  counterparty.  See 

16   RESTATEMENT  (SECOND)  OF  CONTRACTS § 287 cmt. a (AM.  LAW  INST. 

17   1981)  (requiring  “assent  by  the  other  party”  before  a  proposed 

18   alteration  to  a  contract  becomes  valid).  Yet  reading  the  TCPA’s 

19   definition  of  “consent”  to  permit  unilateral  revocation  at  any  time, 

20   as Reyes suggests, would permit him to do just that. Absent express 

21   statutory  language  to  the  contrary,  we  cannot  conclude  that 

22   Congress intended to alter the common law of contracts in this way. 

23   See Neder, 527 U.S. at 21‐23. 
     15                                                           No. 16‐2104‐cv

 1          Reyes also argues that his consent to be contacted is revocable 

 2   because  that  consent  was  not  an  “essential  term”  of  his  lease 

 3   agreement with Lincoln. This argument is meritless. In contract law, 

 4   “essential terms” are those terms that are necessary in order to lend 

 5   an  agreement  sufficient  detail  to  be  enforceable  by  a  court. 

 6   Brookhaven Hous. Coal. v. Solomon, 583 F.2d 584, 593 (2d Cir. 1978) (“If 

 7   essential  terms  of  an  agreement  are  omitted  or  are  phrased  in  too 

 8   indefinite  a  manner,  no  legally  enforceable  contract  will  result.”). 

 9   For  example,  a  contract  for  the  sale  of  goods  must  contain  terms 

10   such as the quantity of goods to be sold and the price at which they 

11   will  be  purchased.  But  a  contractual  term  does  not  need  to  be 

12   “essential” in order to be enforced as part of a binding agreement. It 

13   is a fundamental rule of contracts that parties may bind themselves 

14   to  any  terms,  so  long  as  the  basic  conditions  of  contract  formation 

15   (e.g.,  consideration  and  mutual  assent)  are  met.  Chesapeake  Energy 

16   Corp. v. Bank of N.Y. Mellon Trust Co., 773 F.3d 110, 114 (2d Cir. 2014) 

17   (noting the common law rule that a “contract should be construed so 

18   as to give full meaning and effect to all of its provisions”(alterations, 

19   internal quotation marks and citation omitted) (emphasis added)). A 

20   party who has agreed to a particular term in a valid contract cannot 

21   later renege on that term or unilaterally declare it to no longer apply 

22   simply  because  the  contract  could  have  been  formed  without  it. 

23   Contracting parties are bound to perform on the terms that they did 
     16                                                              No. 16‐2104‐cv

 1   agree  to,  not  what  they  might  have  agreed  to  under  different 

 2   circumstances. 

 3           Reyes  counters  that  because  the  TCPA  is  a  remedial  statute 

 4   enacted  to  protect  consumers  from  unwanted  telephone  calls,  any 

 5   ambiguities  in  its  text  must  be  construed  to  further  that  purpose. 

 6   See Atchison,  Topeka  &  Santa  Fe  Ry.  Co.  v.  Buell, 480  U.S.  557,  562 

 7   (1987) (holding  that  when  interpreting  broad remedial statutes, 

 8   courts  should  apply  a  “standard  of  liberal  construction  in  order  to 

 9   accomplish  [Congress’s]  objects”  (citation  omitted)); E.E.O.C.  v. 

10   Staten  Island  Sav.  Bank, 207  F.3d  144,  149  (2d  Cir.  2000) (“[I]t  is  our 

11   duty to interpret remedial statutes broadly.”). A liberal reading of an 

12   ambiguous  term  might  favor  a  right  to  revoke  contractual  consent.  

13   But  for  the  remedial  rule  of  statutory  interpretation  to  apply,  the 

14   statute  must  contain  an  actual  ambiguity  to  construe  in  the 

15   consumer’s favor, and we find no lack of clarity in the TCPA’s use of 

16   the term “consent.” It was well‐established at the time that Congress 

17   drafted  the  TCPA  that  consent  becomes  irrevocable  when  it  is 

18   integrated into a binding contract, and we find no indication in the 

19   statute’s  text  that  Congress  intended  to  deviate  from  this  common‐

20   law principle in its use of the word “consent.” See Neder, 527 U.S. at 

21   21.  

22           We  are  sensitive  to  the  argument  that  businesses  may 

23   undermine  the  effectiveness  of  the  TCPA  by  inserting  “consent” 
     17                                                         No. 16‐2104‐cv

 1   clauses  of  the  type  signed  by  Reyes  into  standard  sales  contracts, 

 2   thereby  making  revocation  impossible  in  many  instances.  See,  e.g., 

 3   Skinner v. Bluestem Brands, Inc., No. 3:14‐CV‐256‐CWR‐FKB, 2015 WL 

 4   4135269, at *3 (S.D. Miss. July 8, 2015). But this hypothetical concern, 

 5   if valid, is grounded in public policy considerations rather than legal 

 6   ones;  if  the  abuse  came  to  pass,  it  would  therefore  be  “for 

 7   the Congress to  resolve—not  the courts.”  Atl.  City  Elec.  Co.  v.  Gen. 

 8   Elec. Co., 312 F.2d 236, 244 (2d Cir. 1962) (en banc). We are not free to 

 9   substitute our own policy preferences for those of the legislature by 

10   reading  a  right  to  revoke  contractual  consent  into  the  TCPA  where 

11   Congress has provided none.  


12                                CONCLUSION 

13          We  have  considered  Reyes’s  remaining  arguments,  and  we 

14   find  them  meritless.  We  therefore  AFFIRM  the  judgment  of  the 

15   district court.